Per Curiam.

The registration statement filed by a landlord under the Federal Rent Regulations supposedly and presumably records the maximum rent, but it does not fix the maximum rent nor is it conclusive as to the maximum rent (Kalwar v. McKinnon, 152 F. 2d 263). The Federal regulations provide in clear and unequivocal terms that the maximum rent for controlled housing accommodations is the first rent paid for such accommodations (8 Federal Register 7335; Code of Fed. Reg., tit. 24, § 825.104, subd. [c]; cf. Code of Fed. Reg., tit, 24, § 825.4, subd. [e]).
*584The provision of subdivision (c) of section 825.105 requiring a tenant to protest within three months after the filing of the registration statement did not have the effect of making the ‘ ‘ registered rent ’ ’ the ‘ ‘ maximum rent ’ ’ or bar á delayed determination of the correct maximum rent. Rather, the three-month provision cuts off the tenant’s right to a refund.
In these eases the record amply supports the finding of the State Administrator that the registration statement filed by the landlord did not actually reflect the maximum rent. The Rent Administrator was acting within his authority and properly in issuing the orders appealed from.
The order appealed from denying the application of petitioner to annul and vacate the order of the State Rent Administrator should be affirmed; and the order appealed from annulling the determination of the State Rent Administrator should be reversed and the petition dismissed.
Peck, P. J., Breitel, Rabin, Cox and Frank, JJ., concur.
Order denying the application of petitioner to annul and vacate the order of the State Rent Administrator, unanimously affirmed, with $20 costs and disbursements to the respondent. Order annulling the determination of the State Rent Administrator unanimously reversed, with $20 costs and disbursements to the appellant, and the petition dismissed.